MITCHELL, J.
I concur in the result arrived at in the opinion of the court, except that I think the damages awarded were clearly excessive. The extracts from the evidence quoted in the opinion tend to clothe the case with a good deal of sentiment, and to present the conduct of the defendants in a most unfavorable light. But there is an atmosphere about the case which can only be fully felt and appreciated by reading the entire record. While it perhaps fairly appears that the defendants were never fully satisfied with their son’s marriage to the plaintiff, yet I can discover no evidence that they ever contrived or contemplated bringing about a separation between them until after the difficulty arose between the parties themselves shortly before the separation took place. The most that I think the evidence tends to prove is that, after this quarrel or misunderstanding took place, the defendants, instead of attempting to bring about a reconciliation, availed themselves of the opportunity to bring about a separation with a view to the subsequent dissolution of a marriage with which they had never been entirely satisfied. It is both impracticable and useless to discuss the evidence, but the conclusion at which I have *494arrived from an examination of the whole of it is that the case was not one justifying any considerable amount of merely punitive damages, and that the amount of the Verdict is very far in excess oí plaintiff's actual damages. On the point referred to by Justice CANTY, I may add that I fully agree with him in the distinction which he makes between this and the Kroessin case, and that I do not think any member of the court intended to overrule or modify the doctrine of that case'.